t c summary opinion united_states tax_court james d and bobbie rogers petitioners v commissioner of internal revenue respondent docket no 25365-09s filed date james d and bobbie rogers pro_se john t arthur for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether a dollar_figure withdrawal by petitioner husband from his annuity in is includable as gross_income background some of the facts have been stipulated and the stipulations and accompanying exhibits are incorporated by this reference petitioners resided in georgia when the petition was filed mr rogers petitioner was an employee of lockheed martin corp during the period through during this period petitioner participated in an employer-sponsored savings_plan into which he directed percent of his after-tax salary the savings_plan was composed of petitioner’s after-tax contributions employer contributions and accumulated interest petitioner retired in and on date the funds in petitioner’s lockheed savings_plan were transferred to a pershing government account money market fund pershing on date petitioner withdrew dollar_figure from pershing leaving a balance of dollar_figure 2the exact nature of this plan is not reflected in the record 3the record reflects an initial investment of dollar_figure in the pershing account on date petitioner rolled over the remaining funds in pershing to an annuity with allianz life_insurance co of north america allianz annuity the allianz annuity was established with an initial deposit of dollar_figure with payments to begin june the application_for the allianz annuity under the heading qualified_plans reflects that the box ira transfer rollover was checked petitioner made the following deposit and withdrawals from his allianz annuity date date date date date date date date deposit dollar_figure withdrawal --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number petitioner surrendered his allianz annuity on date when he received dollar_figure petitioner’s and forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reflect that 4the record reflects that petitioner transferred dollar_figure from pershing to the allianz annuity less dollar_figure in fees totaling dollar_figure the record does not provide an explanation of the discrepancy between the balance in the pershing account of dollar_figure and the transfer amount of dollar_figure federal and state income taxes were withheld at the time of the respective withdrawals petitioner’s form 1099-r reflects that petitioner elected not to have federal or state income taxes withheld from the dollar_figure withdrawal petitioners timely filed a joint form_1040 u s individual_income_tax_return for petitioners did not report the dollar_figure withdrawal on their jointly filed federal_income_tax return respondent determined that the dollar_figure withdrawal in is includable in gross_income and issued petitioners a statutory_notice_of_deficiency determining a deficiency of dollar_figure on date i burden_of_proof discussion generally the commissioner’s deficiency determination is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect see rule a 290_us_111 sec_7491 provides generally that the burden_of_proof regarding factual matters may shift to the commissioner if the taxpayer satisfies certain substantiation and recordkeeping 5allianz sent petitioner a form 1099-r for each year he made a withdrawal sec_3405 provides generally that the payor of any nonperiodic_distribution shall withhold an amount equal to percent of the distribution unless the individual elects not to have any amount withheld the record reflects that no federal or state income taxes were withheld at the time of the final disbursement of the allianz annuity in requirements petitioners have not alleged and we do not find that the burden_of_proof should shift to respondent see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii gross_income the internal_revenue_code defines gross_income as all income from whatever source derived including annuities see sec_61 sec_72 additionally any amount_paid or distributed from an individual_retirement_account ira shall be included in gross_income by the payee sec_408 sec_1_408-4 income_tax regs subject_to certain specific restrictions a taxpayer is generally allowed to deduct his qualified retirement contributions to an ira up to a specified dollar amount for the year in which the contributions are made see sec_219 sec_1_219-1 income_tax regs under certain circumstances a taxpayer may also make nondeductible_contributions to his ira see sec_408 a taxpayer generally has a zero basis in an ira sec_1_408-4 income_tax regs the taxpayer may have basis in an ira to the extent allocable to the investment_in_the_contract see sec_72 hoang v commissioner tcmemo_2006_47 a taxpayer’s investment_in_the_contract is composed of nondeductible_contributions to the ira less any withdrawals or distributions of the previously taxed contributions sec_72 108_tc_54 a taxpayer is not considered to have received gross_income upon a distribution of funds that represents a return of his investment_in_the_contract sec_72 nondeductible_contributions made to an ira must be reported annually on form_8606 nondeductible iras see sec_408 the form_8606 instructions state that a taxpayer must keep copies of records including completed forms for previous years in order for the taxpayer to verify the nontaxable portion of the ira withdrawal or distribution furthermore amounts received before the annuity_starting_date are includable in gross_income to the extent allocable to income_on_the_contract and are not includable in income to the extent allocable to the investment_in_the_contract sec_72 campbell v commissioner supra pincite petitioner contends that the dollar_figure withdrawal is not includable in gross_income because the funds initially deposited into his allianz annuity are allocable to the previously taxed contributions he made into his lockheed savings_plan and thus constitute a return of his investment in the annuity petitioner further argues that the previously taxed funds in his lockheed sec_72 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract petitioner withdrew dollar_figure from his annuity in before his annuity_starting_date in savings_plan were not properly allocated as such when transferred to his allianz annuity to establish whether the dollar_figure withdrawal is includable in petitioners’ gross_income we must determine the amount of petitioner’s investment in the allianz annuity according to the contract with allianz petitioner’s deposit totaling dollar_figure was derived from untaxed earnings the allianz contract does not make any reference to previously taxed funds petitioner asserted at trial that he had documentation to support the position that he had contributed approximately dollar_figure of previously taxed funds into his lockheed savings_plan by the time he retired in he further argues that the previously taxed funds were ultimately transferred to the allianz annuity petitioner seeks to support his position with incomplete documents in addition to vague testimony respondent acknowledges that the documents petitioner provided support the assertion that petitioner made some after- tax contributions to his employer-sponsored savings_plan these after-tax contributions generally would represent petitioner’s 8the court left the record open to permit petitioner an opportunity to substantiate his claim despite being provided an opportunity to submit additional documents petitioner did not submit any additional documents for the court’s consideration the court accordingly closed the record and deemed the case submitted investment if petitioner could identify or trace the contributions to any remaining funds in the plan we conclude from the documents petitioner submitted that he contributed a minimum of dollar_figure in after-tax_dollars to his lockheed savings plandollar_figure petitioner made multiple withdrawals from his account including a dollar_figure withdrawal from pershing in petitioner failed to establish that the dollar_figure withdrawal did not deplete any investment that petitioner may have had in the lockheed savings account petitioner offered no documentation to support an investment in his lockheed savings_plan in excess of dollar_figure petitioner did not provide copies of completed forms on which taxpayers are required to designate nondeductible_contributions to an ira see sec_408 it is the 9there is no documentation to indicate whether petitioner withdrew his after-tax contributions from his lockheed savings_plan before he retired in 10this amount was calculated by adding the post-1986 after-tax contributions of dollar_figure specified on the salaried savings_plan quarterly statement for the period through the year-to-date salaried savings_plan after-tax savings of dollar_figure specified on petitioner’s lockheed earnings statement for the period through and the after-tax employee contributions of dollar_figure specified on the salaried savings_plan quarterly statement for the period through the total dollar_figure has been rounded up to the nearest dollar 11although we conclude that petitioner made after-tax contributions of dollar_figure to his lockheed savings_plan there is no documentation to show whether petitioner withdrew those after-tax contributions before he retired taxpayer’s responsibility to maintain records sufficient to enable the commissioner to determine his correct_tax liability sec_6001 sec_1_6001-1 income_tax regs although we found petitioner’s testimony to be generally credible petitioner’s testimony by itself was insufficient to substantiate an investment in his lockheed savings_plan and therefore in his allianz annuity on the basis of the foregoing respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
